UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2013 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-28831 CAPSTONE COMPANIES, INC. (Exact name of small business issuer as specified in its charter) Florida 84-1047159 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 350 Jim Moran Boulevard, Suite 120, Deerfield Beach, Florida33442 (Address of principal executive offices) (954) 252-3440 (Issuer’s Telephone Number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes oNo Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date.As of March 31, 2013, there were 657,760,532 shares of the issuer's $.0001 par value common stock issued and outstanding. 1 PART I - FINANCIAL INFORMATION Item 1.Financial Statements CAPSTONE COMPANIES, INC. AND SUBSIDIARIES (Formerly CHDT Corporation) CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, Assets: Current Assets: Cash $ $ Accounts receivable - net Inventory Prepaid expense Total Current Assets Fixed Assets: Computer equipment & software Machinery and equipment Furniture and fixtures Less: Accumulated depreciation ) ) Total Fixed Assets Other Non-current Assets: Product development costs - net Investment (AC Kinetics) - Goodwill Total Other Non-current Assets Total Assets $ $ Liabilities and Stockholders’ Equity: Current Liabilities: Accounts payable and accrued expenses $ $ Note payable - Sterling Factors Notes and loans payable to related parties - current maturities Total Current Liabilities Long Term Liabilities Notes and loans payable to related parties - Long Term - Total Liabilities Commitments and Contingent Liablities (Note 5) Stockholders' Equity: Preferred Stock, Series A, par value $.001 per share, authorized 100,000,000 shares, issued -0- shares - - Preferred Stock, Series B-1, par value $.0001 per share, authorized 50,000,000 shares, issued -0- shares - - Preferred Stock, Series C, par value $1.00 per share, authorized 1,000 shares, issued 1,000 shares Common Stock, par value $.0001 per share, authorized 850,000,000 shares, 657,760,532 & 655,885,532 shares issued atMarch 31, 2013 & December 31, 2012 Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these financial statements. 2 CAPSTONE COMPANIES, INC. AND SUBSIDIARIES (Formerly CHDT Corporation) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the ThreeMonths Ended March 31, Revenues $ $ Cost of Sales ) ) Gross Profit Operating Expenses: Sales and marketing Compensation Professional fees Product Development Other general and administrative Total Operating Expenses Net Operating Income (Loss) ) ) Other Income (Expense): Interest expense ) ) Total Other Income (Expense) ) ) Net Income (Loss) $ ) $ ) Income (Loss) per Common Share $
